             Case: 1:19-cv-02725-JG Doc #: 1-1 Filed: 11/20/19 1 of 22. PageID #: 5




                                            NAILAH K. BYRD
                                    CUYAHOGA COUNTY CLERK OF COURTS
                                                     100 Ontario ~trcct
                                                    ~:leveland, Ohia 44113.



                                               Court of Common Pleas


                                             New Case Electronically Filed:
                                                October 22, 20191):52

                                           By: MATTHEW L. ALDEN 0065178
                                                Coi~irma.kion Nbr. 1849079


   JOSEPH W: WAGNER                                                           CV 19 923718

           vs.
                                                                   Judge: CASSANDRA COLLIER-WII,LIAMS
   ATLANTICUS HOLDINGS CORPORATION




                                                     Pages Filed:: 20




Electronically Filed 1d/22/201 9 19:52 / / CV 19 923718 /Confirmation Nbr. 1849079 / CLSLP
                                                                                                        EXHIBIT 1
                Case: 1:19-cv-02725-JG Doc #: 1-1 Filed: 11/20/19 2 of 22. PageID #: 6




                                      IN THE COURT OF COMMON PLEAS
                                          CUYAHOGA COUNTY, OHIO
                                               CIVIL DVISION

          Joseph W. Wagner                                          Case No.:
          4466 Azalea Lane
          North Olmsted, Ohio 44070-2447,                           Judge:

               Plaintiff,
                                                                    Complaint For Money Damages And
          v.                                                        Injunctive Relief

          Atlanticus Holdings Corporation                           Jury Demand Endorsed Hereon
          c/o Corporation Service Company, s/a
          40 Technology Parkway South
          Suite 300
          Norcross, Georgia 30092,

               Defendant.


                 For his complaint against the Defendant Atlanticus Holdings Corporation ("Atlanticus"),

     Plaintiff Joseph W. Wagner ("Wagner") states as follows:

                                               Preliminary Statement

     1.         This is an action for actual, statutory and punitive damages brought by Wagner against

     Atlanticus far its negligent, willful and knowing violations of the Fair Credit Reporting Act, the

     Fair Debt Collection Practices Act, and its violations of the Ohio Consumer Sales Practices Act,

     in connection with its unlawful, post-discharge collection activity and unlawful accessing of

     Wagner's credit information subsequent to his bankruptcy discharge.

                                              Jurisdiction And Venue

     2.         This Court has jurisdiction over this matter pursuant to Oh. Rev. Code ~ 1345.04, Oh. Rev.

     Code 5 2305.01, 15 U.S.C. § 1681p, and 15 U.S.C. 5 1692k(d). Venue in this county is proper

     because Atlanticus transacts business in this county and part of the conduct complained of occurred

     in this county.


Electronically Filed 10/22/2019 19:52 / / CV 19 923718 /Confirmation Nbr. 1849079 / CLSLP
              Case: 1:19-cv-02725-JG Doc #: 1-1 Filed: 11/20/19 3 of 22. PageID #: 7




                                                          Parties

      3.       Wagner is an adult individual presently residing Cleveland, Ohio and is a "consumer" as

      that terns is defined in the Fair Credit Reporting Act, the Fair Debt Collection Practices Act, and

      the Consumer Sales Practices Act.

      4.       Atlanticus is a Georgia corparation that is not licensed to conduct business in Ohio.

      5.      For the purposes of this complaint, unless otherwise indicated, "Atlanticus Holdings

      Corporation" or "Fortiva" means all agents, employees, officers, members, directors, heirs,

      successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers of

      Atlanticus Holdings Corporation.

                                                      Background

      6.      The principal business line of Atlanticus is, in part, to service consumer loans and credit

      accounts extended by third party lenders. (See Group Exhibit A, Page 2). Part of Atlanticus'

      business line includes the collection of debts owed by consumers.

      7.      In or about September of 2017, The Bank of Missouri extended credit to Wagner in the

     forni of a Master Card charge card ending in account number 1837. Servicing on the 1837 account

     was provided by Atlanticus under the trade name of "Fortiva."

     8.       Subsequently, the 1837 account went into default and apast-due balance of $1,271.00 was

     charged off by The Bank of Missouri.

     9.       On July 16, 2018, Wagner filed for Chapter 7 Bankruptcy in the United States Bankruptcy

     Court for the Northern District of Ohio. A true and accurate copy of his Notice of Bankruptcy

     filing is attached to this Complaint as Group Exhibit A, Page 3.

     10.      The case was docketed as In re Joseph W. WagneY, Case No.: 18-14232.

     ll .     The debt owed to The Bank of Missouri for account number 1837 was duly listed on



Electronically Filed 10!22/2019 19:52 / / CV 19 923718 /Confirmation Nbr. 1849079 / CLSLP              2
             Case: 1:19-cv-02725-JG Doc #: 1-1 Filed: 11/20/19 4 of 22. PageID #: 8




      Schedule E/F as an unsecured debt in Wagncr's bankruptcy petition, providing Atlanticus actual

      knowledge that Wagner had filed for bankruptcy. No documents mailed or sent to Atlanticus by

      the bankruptcy court regarding Wagner's case were returned by the Postal Service as undeliverable

      or improperly addressed.

      ] 2.    On October 17, 20l 8, the bankruptcy court issued an order to all of Wagner's creditors,

     including Atlanticus, granting Wagner a discharge of all the unsecured consumer debt he owed at

     that time, including the debt owed to The Bank of Missouri for account number 1837. A true and

     accurate copy of Wagner's discharge order is attached to this Complaint as Group Exhibit A, Pages

     4-7.

     13,      The discharge order tern~inated any rights of his unsecured creditors to collect money he

     owed at that time, including the 1837 account serviced by Atlanticus.

      l4.     Wagner never reaffirmed any of the unsecured debt discharged in his bankruptcy case.

     15.      Wagner received a full discharge of all his unsecured consumer debt, including any debt

     that Atlanticus was attempting to collect.

     16.      As of OctoUer 17, 2018, the date of the discharge order, Atlanticus knew or should have

     known that Wagner was the debtor in a Chapter 7 bankruptcy case, that he was granted a discharge

     in the bankruptcy case and that he was subsequently protected from any direct or indirect collection

     acts whatsoever by virtue of the injunction provided under the bankruptcy code, specifically 11

     U.S.C. ~ 524.

     l7.      As of October 17, 2018, Atlanticus had no reason to access Wagner's credit reports or to

     conduct any collection activity with respect to him.

     18.      Despite the fact that Wagner received a discharge for any debt for which Atlanticus could

     be collecting as of October 17, 2018, on November 20, 2018, Atlanticus accessed the personal and



Electronically Filed 10/22/2019 19:52 / / CV 19 92371S /Confirmation Nbr. 1849079 / CLSLP              3
              Case: 1:19-cv-02725-JG Doc #: 1-1 Filed: 11/20/19 5 of 22. PageID #: 9




      confidential information contained in Wagner's Equifax account without any perniissible purpose

      and without Wagner's knowledge or consent.

      19.      Wagner had no reason to suspect that Atlanticus had illegally pulled his personal and

      confidential Equifax credit report until he obtained a copy ofhis Equifax credit report dated August

      21, 2019, which disclosed the illegal pull and collection activity that occurred on November 20,

      2018. A true and accurate copy of the relevant portion of Wagner's August 21, 2019 Equifax credit

      report is attached as Group Exhibit A, Pages 8-9.

      20.     On November 20, 2018, Atlanticus represented to Equifax that its request for Wagner's

      personal and confidential credit infornlation was made for "account review" purposes in order to

      conduct collection activity.

      21.     Wagner has not requested credit from or otherwise initiated any business relationship with

      Atlanticus or The Bank of Missouri at any time subsequent to his banitruptcy filing and discharge.

      22.     After a reasonable time to conduct discovery, Wagner believes he can prove that all actions

      taken by Atlanticus as described in this Complaint were taken willfully to invade his privacy

     without justification and with reckless disregard for Plaintiff's rights.

     23.      Creditors and debt collectors are desensitized to disputes over money and demands for

     payment.

     24.      Conflicts over money become routine and are handled in an assembly-line fashion.

     25.      For individuals that have been put through the rigors of a bankruptcy filing, however, the

     reality is starkly different.

     26.      As Judge Harris of the Northern District of Ohio Bankruptcy Court has noted, "[a]

     bankruptcy filing is a stressful and emotional event for an individual debtor." In ~•e Docherty, 20l 6

     Bankr. Lexis 5] 1, *35 (N.D. Oh. Bankr. 2016).



Electronically Filed 10122/2019 19:52 / ! CV 19 923718 !Confirmation Nbr. 1849079 / CLSLP                4
                 Case: 1:19-cv-02725-JG Doc #: 1-1 Filed: 11/20/19 6 of 22. PageID #: 10




      27.         The filing of a Chapter 7 bankruptcy case involves putting out into the public record

      numerous details about a set of circumstances that have led to financial failure.

      28.         The reasons vary, but usually involve divorce, job loss, a serious medical issue,

      unmanageable student loans, poor judgment, or some combination of all orpart of these factors. It

      is a truly unpleasant experience that most people are eager to put behind them.

      29.         Wagner is justifiably upset that, after all he went through to get past a depressing episode

      in his life, Atlanticus is trying to deny him the fresh start he thought the discharge order in his case

      had obtained for him.

      30.         Wagner reasonably fears that, absent this Court's intervention, Atlanticus will;

            a.    continue to illegally access his personal, private and financial infornlation;

            b.    ultimately attempt to seek payment from him on a discharged debt; and

            c.    ultimately cause harm to his credit or otherwise harm him economically.

     31.         Because of the actions taken by Atlanticus in conducting post-discharge account reviews

     that lacked any legitimate purpose, Wagner was forced to hire an attorney and his damages include

     reasonable attorney fees incurred in pre-suit representation and prosecuting this case.

                                    Claim No. 1: Violation of 15 U.S.C. § 1681n

     32.         All prior paragraphs are incorporated into this claim by reference.

     33.         Atlanticus is a furnisher and user of consumer credit infornlation.

     34.         After receiving his discharge, at no time did Wagner apply for credit from Atlanticus.

     35.         Upon inforniation and belief, Atlanticus knowingly and willfully requested and obtained

     Wagner's consumer report from Equifax despite having actual knowledge that Wagner's

     obligation on his unsecured debt was discharged in his bankruptcy as of October 17, 2018.

     36.         Atlanticus lacked any permissible purpose in conducting "account reviews" or in obtaining



Electronically Filed 10/22/2019 19:52 / /~CV 19 923718 /Confirmation Nbr. 1849079 / CLSLP                   5
                 Case: 1:19-cv-02725-JG Doc #: 1-1 Filed: 11/20/19 7 of 22. PageID #: 11




      Wagner's personal credit information after he received his bankruptcy discharge.

      37.         Atlanticus knowingly and willfully obtained Wagner's inforniation from Equifax under

      false pretenses.

      38.         As a direct and proximate result of Atlanticus' violations of the Fair Credit Reporting Act,

      Plaintiff has suffered and will continue to suffer considerable harm and injury including, but not

      limited to, mental distress and emotional anguish stemming from the ongoing invasion of his

      privacy, entitling Plaintiff to an award of actual damages in an amount to be proven at trial, plus

      attorneys' fees together with the costs of this action pursuant to 15 U.S.C. S 1681n.

      39.         Additionally, the harm suffered by Wagner is attended by circumstances of fraud and

     willful misconduct, entitling Plaintiff to punitive damages pursuant to 15 U.S.C. 5 1681n(a)(2).

                                    Claim No. 2: Violation of 15 U.S.C. § 16810

     40.         All prior paragraphs are incorparated into this claim by reference.

     41.         Atlanticus is a furnisher and user of consumer credit inforniation.

     42.         After receiving his discharge, at no time did Wagner apply for credit from Atlanticus.

     43.         Upon inforniation and belief, Atlanticus negligently requested and obtained Plaintiff's

     consumer report from Equifax.

     44.         Atlanticus lacked any perniissible purpose in conducting "account reviews" or in obtaining

     Wagner's personal credit infomlation after he received his bankruptcy discharge.

     45.         Atlanticus negligently obtained Wagner's inforniation from Equifax under false pretenses.

     46.         After a reasonable time to conduct discovery, Wagner believes he can prove:

            a.    that Atlanticus has received other disputes from consumers like Plaintiff, complaining of

            the sanle conduct as alleged in this Complaint. Specifically, Atlanticus routinely obtains

            consumer reports on consumers that Atlanticus knows or should know have filed for



Electronically Filed 10/22/2019 19:52 / / CV 19 923718 /Confirmation Nbr. 1849079/ CLSLP                   6
              Case: 1:19-cv-02725-JG Doc #: 1-1 Filed: 11/20/19 8 of 22. PageID #: 12




            bankruptcy and who have received a discharge in bankruptcy;

            b. that despite the receipt of disputes from consumers, Atlanticus refuses to correct its policies

            and procedures with respect to obtaining consumer reports after bankruptcy discharge; and

            c. that Atlanticus is engaged in a pattern and practice of unlawful behavior with respect to the

            accessing of consumer reports on individuals who have received a discharge in bankruptcy.

      47.      As a direct and proximate result of Atlanticus' violations of the Fair Credit Reporting Act,

      Plaintiff has suffered and will continue to suffer considerable harnl and injury including, but not

     limited to, mental distress and emotional anguish stemming from the ongoing invasion of his

     privacy, entitling Plaintiff to an award of actual damages in an amount to be proven at trial, plus

     attorneys' fees together with the costs of this action pursuant to 15 U.S.C. 5 1681o(a)(1) & (2).

                    Claim 3: Violations of the Federal Fair Debt Collection Practices Act

     48.       All prior paragraphs are incorporated into this claim by reference.

     49.       Wagner is a "consumer" as defined by the Fair Debt Collection Practices Act (FDCPA),

     15 U.S.C. ~ 1692a(3).

     50.       Atlanticus is a "debt collector" as defined by the FDCPA at 15 U.S.C. 5 1692a(6) because

     Atlanticus regularly uses the instrumentalities of interstate commerce to collect debts for another

     or for its own account that are in default and for which Atlanticus was not the original lender.

     The principal business of Atlanticus is the collection of debts owed to others.

     51.       Upon inforniation and belief, the account that Atlanticus was trying to collect from

     Wagner was a debt which arose out of a transaction which was primarily for personal, family or

     household purposes as defined by the FDCPA at 15 U.S.C. 5 l 692a(5).

     52.       Atlanticus misrepresented the character of the debt and the legal status of the debt in

     violation of 15 U.S.C. § 1692e(2)(A) because the debt was discharged in Wagner's bankruptcy



Electronically Filed 10/22/2019 19:52 / / CV 19 923718 /Confirmation Nbr. 1849079 / CLSLP                  ~
              Case: 1:19-cv-02725-JG Doc #: 1-1 Filed: 11/20/19 9 of 22. PageID #: 13




      casc and he no longer owes any money on the account.

      53.       Atlanticus made false and misleading representations prohibited by 15 U.S.0 S 1692e by

      illegally accessing Wagner's Equifax credit report in an attempt to collect on the account after it

      was discharged in Wagner's bankruptcy.

      54.       Atlanticus engaged in unfair, unconscionable, and deceptive practices in violation of l5

      U.S.C. 5 1692f by attempting to collect on a discharged debt from a Chapter 7 debtor who was

      under the protection of the bankruptcy discharge injunction and by and illegally accessing

      Wagner's personal and confidential credit report.

      55.       As a direct and proximate result of Atlanticus' violations of the Fair Debt Collection

     Practices Act, Atlanticus is liable to Wagner in the sum of Wagner's actual damages, statutory

     damages, costs, and attorneys' fees, an amount which exceeds $25,000.00.

                        Claim 4: Violations of the Ohio Consumer Sales Practices Act

     56.       All prior paragraphs are incorporated into this claim by reference.

     57.       Wagner is a "consumer" as defined by the Ohio Consumer Sales Practices Act, Oh. Rev.

     Code 5 1345.01(D).

     58.       Atlanticus is a "supplier" as defined by the Consumer Sales Practices Act, Oh. Rev. Code

     S 1345.01(C).

     59.       Atlanticus is directly engaged in the business of effecting "consumer transactions".

     60.       The principal business purpose of Atlanticus is the collection of debts, including debts

     owed to others by consumers.

     61.       Atlanticus committed unfair, deceptive and unconscionable acts or practices in violation

     of Oh. Rev. Code 55 1345.02(A) and 1345.03(A) of the Consumer Sales Practices Act including:

            a. attempting to collect on a debt that Atlanticus knew or should have known was subject to



Electronically Filed 10/22/2019 19:52 / / CV 19 923718 /Confirmation Nbr. 1849079 / CLSLP                  g
             Case: 1:19-cv-02725-JG Doc #: 1-1 Filed: 11/20/19 10 of 22. PageID #: 14




            the bankruptcy discharge order entered in Wagner's bankruptcy casc;

            b. illegally accessing Wagner's Equifax credit report as part of an illegal attempt to collect a

            defaulted consumer debt when Atlanticus knew or should have known all collection activity

            was prohibited by the discharge order entered in Wagner's bankruptcy case; and

            c.    making false, misleading, and deceptive statements to Equifax and to Wagner that

            Atlanticus had the autharity to review Wagner's personal and confidential credit history in an

            attempt to collect a discharged, defaulted, unsecured consumer debt.

      62.        Such acts and practices have been previously deternuned by Ohio courts to violate the

      Consumer Sales Practices Act, Oh. Rev. Code 5 ~ 1345.01 to 1345.99.

      63.        Atlanticus committed the violations after such decisions were available for public

      inspection pursuant to Oh. Rev. Code ~ 1345.05(A)(3).

      64.        Specifically, the following cases have held that similar unfair and deceptive acts and

      practices violate the Ohio Consumer Sales Practices Act: In The Matter of United Collection

     BzireaZr, Irrc., State Of Ohio, Office of the Attorney General Consumer Protection Section,

     Docket No.: 36490 (August 12, 2010) (PIF # 10002890) and Becker v. Montgomery, Lynch

     (N.D. Oh. 2003), Case No.: 1:02 CV 874 (PIF#10002153).

     65.         Additionally, under well-settled Ohio law, a violation of the Fair Debt Collection

     Practices Act is also a violation of the Consumer Sales Practices Act. Becker v. Moi~tgonzery,

     Lynch (N.D. Oh. 2003), Case No.: 1:02 CV 874 (PIF#10002153).

     66.         Atlanticus knowingly committed the unfair, deceptive, and unconscionable acts and

     practices.

     67.         As a direct and proximate result of Atlanticus' unfair, deceptive, and unconscionable acts

     and practices, Wagner has been damaged in amounts to be proven at trial in excess of



Electronically Filed 10/22/2019 19:52 / / CV 19 92371& /Confirmation Nbr. 1849079 / CLSLP                 9
            Case: 1:19-cv-02725-JG Doc #: 1-1 Filed: 11/20/19 11 of 22. PageID #: 15




      $25,000.00.

      68.      Atlanticus' actions in this matter have been willful and undertaken with such reckless

      disregard of Wagner's rights that malice may be inferred, subjecting Atlanticus to liability for

      punitive damages in an amount in excess of $25,000.00.


                                                   Prayer For Relief

              Wherefore, Plaintiff Joseph W. Wagner prays for judgment against Defendant Atlanticus

      Holdings Corporation as follows:

      1.      An award of actual damages in such amounts to be proved at trial in excess of

      $25,000,00, pursuant to 15 U.S,C.S ~ 1681n(a)(1) & 1681o(a)(1);

      2.      An award of statutory damages pursuant to 15 U.S.C. 5 1681n(a)(1);

     3.       An award of punitive damages, in excess of $25,000.00, pursuant to 15 U.S.C. §

     1681n(a)(2);

     4.       Money damages equal to 3 times Wagner's actual damages or $200.00 for each unlawful

     act specified, whichever is greater, pursuant to Oh. Rev. Code S 1345.09(B);

     5.       For punitive damages in amounts to be proven at trial in excess of $25,000.00;

     6.       For an order declaring that Atlanticus Holdings Corporation engaged in acts and practices

     in violation of the Ohio Consumer Sales Practices Act;

     7.       For a pernlanent injunction enjoining Atlanticus Holdings Corporation and its agents,

     servants, employees, successors or assigns, and all persons acting in concert and participation

     with them, directly or indirectly, through any corporate device, partnership, or other association.,

     under this or any other name, from engaging in the acts and practices described in this complaint

     in the State of Ohio until complying with the laws of the State of Ohio and satisfaction of any

     monetary obligations to Wagner;



Electronically Filed 10/22!2019 19:52 l / CV 19 923718 /Confirmation Nbr. 1849079 / CLSLP                10
            Case: 1:19-cv-02725-JG Doc #: 1-1 Filed: 11/20/19 12 of 22. PageID #: 16




      8.       For an amount of money in excess of $25,000.00 equal to Wagner's actual damages,

      statutory daniages pursuant to 15 U.S.C. ~ 1692k, and his costs and attorney fees pursuant to 15

      U.S.C. S 1692k;

      9.       For pre judgment and post judgment interest;

      10.     Costs and reasonable attorneys' fees pursuant to 15 U.S.C. ~ S 1681 n(a)(3) &

      1681 o(a)(2), and Oh. Rev. Code 5 1345.09(F)(2); and

      11.     All other legal or equitable relief to which Plaintiff may be entitled.

                                             Demand For A Jury Trial

              Pursuant to Oh. R. Civ. P. 38, Plaintiff demands a trial by jury on all issues of fact.

                                                        Respectfully submitted,


                                                        /s/Matthew L. Alden
                                                        Matthew L. Alden. (0065178)
                                                        Patrick D. Miller (0088408)
                                                        Luftman, Heck &Associates LLP
                                                        2012 West 25th Street, Suite 701
                                                        Cleveland, Ohio 44113-4131
                                                        Phone: 216-586-6600
                                                        Fax: 216-539-9326
                                                        maiden@lawlh.cam
                                                        Counsel for Joseph W. Wagner




Electronically Filed 10/22/2Q19 19:52 / / CV 19 923718 /Confirmation Nbr. 1849079!CLSLP                 11
                                            Case: 1:19-cv-02725-JG Doc #: 1-1 Filed: 11/20/19 13 of 22. PageID #: 17
10/22/2019                                                                                   Fortiva Relail Credit ~ Contact Us Today



      J




    (httpJ/yoururihere.com/)
                                                                       GET INFO (HTTP://YOURURLHERE.COM/APPLICATION)              LOG IN (HTTPS://WYVW.FORTIVAFINANCINGSOLUTIONSCOM/FORTIVA)     V~




                               Second Look Financing                   How it Works            I    For Consumers                  About Us (http~//wrv~fortivaretaikredit.com/abouV)
                                                                                                                                                                                                Q
                                                                                                                                                                                          ~ •~
                                                                                                                                                                                          J ^
                                                                                                                                                                                          ~ rr~
                                                                                                                                                                                          J
                                                                                                                                                                                          U
                                                                                                                                                                                          rn
                                                                                                                                                                                          r




                               on ac                                                s o a                                                                                                 ~~
                                                                                                                                                                                          0



                                                                                                                                                                                          Z~
                                                                                                                                                                                          rn




                                                                                                                                                                                          00
                                                                                                                                                                                          ~~
                                                                                                                                                                                          ~~0
                                                                                                                                                                                           U



             Merchants, we are here to help you make the sale. Please                                                                                                                      M
                                                                                                                                                                                           N
                                                                                                                                                                                           m


             send us an email or give us a call and let us know how we can
             help you today.                                                                                                                                                               N

                                                                                                                                                                                           61

             Give us a call at 800-792-1421 or to receive an email, please fill out this form hit p://fortivaretailcreditcom/ao piicdtion);                                                a>
                                                                                                                                                                                           0
                                                                                                                                                                                           N
                                                                                                                                                                                           N
                                                                                                                                                                                           N
                                                                                                                                                                                           O

                                                                                                                                                                                           a
                                                                                                                                                                                           N
                                                                                                                                                                                           L.L
                                                                                                                                                                                            T
                                                                                                                                                                                           (9
                                                                                                                                                                                            U
                                                                                                                                                                                            C
                                                                                                                                                                                            O
                                                                                                                                                                                           U
                                                                                                                                                                                           N
                                                                                                                                                                                           W




httpsJ/www.fortivaretai~Credit.com/contact-usl                                                                                                                                                   1!2
                                           Case: 1:19-cv-02725-JG Doc #: 1-1 Filed: 11/20/19 14 of 22. PageID #: 18
10/22/2019                                                                                   Fortiva Retail Credit ~ Contact Us Today
             FORTIVA RETAIL CREDIT                                                      Are you a customer?
             5 Concourse Parkway Suite 300                                                 Received a mail offer? Click here
             Atlanta, GA 30328                                                             _(hops://www.fortivacreditcard.com),
                                                                                            Looking to make a payment? Click here
                                                                                                                                                                                               ~!
                                                                                           .(hops://www.myfortiva. com).
                                                                                            Need to contact us? Click here                                                                      W
                                                                                           (https://www.fortivaservicing.com/en ext/contactEuternal.jsp;jsessionid=LBOsN9oSuzNTTbdCx51-
                                                                                            fAP4.fsgeneric node0a).


                                                                                                                                                                                                w
                                                                                                                                                                                               Q
                                                                                                                                                                                           ~1.~
                                                                                                                                                                                          a•~
                                                                                                                                                                                          J
                                                                                                                                                                                          J
                                                                                                                                                                                          U
                                                                                                                                                                                          rn
                                                             Home                                 About Us                              FOR CONSUMERS                                     "W
                                                                                                                                                                                          O
                                                                                                                                                                                          rn
                                                                                                                                                                                          v
                                                                                                                                                                                          w
                                                  (hops://www.fortivaretailcredit.com   (hops://www.fortivaretailcredit.com             Manage Account
                                                  Why Fortiva Retail Credit                      Newsroom                         (hops://www.myfortiva.com)
                                                                                                                                                                                          z
                                                  (hops://www_fortivaretailcredit.com   (hops://www.fortivaretailcredit.com        Respond to a Mail Offer                                c v
                                                                                                                                                                                          0
                                                    What is Second Look                            Events                         (hops://www.fortivacreditcard.com)                      iv
                                                  (hops://www.fortivaretailcredit.com   (hops://www.fortivaretailcredit.com/events/)                                                      w
                                                                                                                                                                                          c
                                                                                                                                                                                          0
                                                         look-financing/)                      Get More Info                                                                              U
                                                            PfOCess                     (hops://www.fortivaretailcredit.com/application/)
                                                  (hops://www.fortivaretailcredit.com            ContBCt US                                                                               ti
                                                                                                                                                                                          m
                                                                                                                                                                                          N
                                                              FAQS                      (hops://www.fortivaretailcredit.com/contact-                                                      rn
                                                                                                                                                                                          rn
                                                  (hops://www.fortivaretailcredit.com                us/)
                                                                                                                                                                                          U

                                                                                                                                                                                          N

                   800-792-1421 ~ Partnerinfo~u fortivafinancial.com (mailto:Parmerinfo@fortivafinancial.com) ~ 5 Concourse Parkway, Suite 300, Atlanta, GA 30328                         bi
                       Fortiva Retail Credit is issued by The Bank of Missouri, St. Robert, M0, Member FDIC. 02018 Atlanticus Services Corporation. All rights reserved.                  .,;
                        WebSite TefmS Of Use (https:i/www.myfortiva.~om/terms-of-use/) ~ Website Privacy &Security Policy (hops:/,~www.myfortiva.com/webslte-privacy-securlry-policy/)
                                                                                                                                                                                          0
                                                                                                                                                                                          N
                                                                                                                                                                                          N
                                                                                                                                                                                          N
                                                                                                                                                                                          O

                                                                                                                                                                                          N
                                                                                                                                                                                          LL
                                                                                                                                                                                          T
                                                                                                                                                                                           N
                                                                                                                                                                                           U
                                                                                                                                                                                           C
                                                                                                                                                                                           O
                                                                                                                                                                                          U
                                                                                                                                                                                          N
                                                                                                                                                                                          W




https://www.fortivaretailcredit.com/contact-us/                                                                                                                                                 2/2
                     Case: 1:19-cv-02725-JG Doc #: 1-1 Filed: 11/20/19 15 of 22. PageID #: 19
  7/16/2018                                                               Ohio Northern Bankruptcy v5.1.t

                                                           United States Bankruptcy Court
                                                             Northern District of Ohio




   Notice of Bankruptcy Case Filing
                                                                                                             FILED
                                                                                                            47!16/201$
   A bankruptcy case concerning the debtors) listed below was
   filed under Chapter 7 of the United States Bankruptcy Code,                                               3:08 PM
   entered on 07/16/2018 at 3:08 PM and filed on 07/16/2018.

  Joseph W. Wagner
  4466 Azalea Lane
  North Olmsted, OH 44070
  SSN / 1TIN: xxx-xx-7570




    The case was filed by the debtor's attorney:                   The bankruptcy trustee is:

    Patrick D. Miller                                              Virgil E. Brown, Jr.
    Luftrnan, Heck &Associates                                     4070 Mayfield Road
    2012 West 25th Street, Suite 701                               Cleveland, OH 44121
    Cleveland, OH 44113                                            (216) 851-3304
    216-586-6600
 The case was assigned case number 18-14232-aih to Judge ARTHUR I HARRIS.

 In most instances, the filing of the bankruptcy case automatically stays certain collection and other actions against
 the debtor and the debtor's property. Under certain circumstances, the stay maybe limited to 30 days or not exist at
 all, although the debtor can request the court to extend or impose a stay. If you attempt to collect a debt or take
 other action in violation of the Bankruptcy Code, you maybe penalized. Consult a lawyer to deterniine your rights
 in this case.

 If you would like to view the bankruptcy petition and other documents filed by the debtor, they are available via
 the PACER system at https://ecf.ohnb.uscourts,gov (registration required) or at the Clerk's Office, United States
 Bankruptcy Court, Howard M. Metzenbaum U.S. Courthouse, 201 Superior Avenue, Cleveland, OH 44114-1235
 between the hours of 9:00 AM - 4:00 PM.

 You may be a creditor of the debtor. If so, you will receive an additional notice from the court setting forth
 important deadlines.


                                                                                                  Teresa D. Underwood
                                                                                                  Clerk, U.S. Bankruptcy Court


                                     II                     PACER Service Center                              II
      Electronically Filed 1

                                                                   07/I                                            Page 3
https://ecf.ohnb.uscourts.gov/cgi-bin/NoticeOfFiling. pl?1040403                                                                 1/2
                Case: 1:19-cv-02725-JG Doc #: 1-1 Filed: 11/20/19 16 of 22. PageID #: 20

                                                United States Bankruptcy Court
                                                  Northern District of Ohio
In re:                                                                                                       Case No. 18-14232-aih
Joseph W. Wagner                                                                                             Chapter 7
               Debtor
                                                   CERTIFICATE OF NOTICE
District/off: 0647-1                   User: admin                        Page 1 of 2                          Date Rcvd: Oct 18, 2018
                                       Form ID: 318                       Total Noticed: 27


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 20, 2018.
db             +Joseph W. Wagner,     4466 Azalea Lane,    North Olmsted, OH 44070-2447
25553509        AKRON BILLING CENTER,     EMERGENCY PROFESSIONAL SERVICES,    3585 RIDGE PARK DRIVE,
                 AKRON, OH 44333-8203
25553510       +BEST BUY CREDIT SERVICES,     PO BOX 790441,    SAINT LOUIS, MO 63179-0441
25553513       +FIRST FEDERAL CREDIT & COLLECTIONS,     24700 CHAGRIN BLVD STE 205,    BEACHWOOD, OH 44122-5662
25553514        FIRSTCREDIT,    ATTTI: BANKRUPTCY,   PO BOX 630838,    CINCINNATI, OH 45263-0838
25553512       +FMS, INC.,    PO BOX 707600,    TULSA, OK 74170-7600
25553516       +FORTIVA,    5 CONCOURSE PKWY,    STE. 300,    ATLANTA, GA 30328-6101
25553519       +JP RECOVERY,    PO BOX 16749,    ROCKY RIVER, OH 44116-0749
25553521       +ORTHOPAEDIC ASSOCIATES,     PO BOX 72257,    CLEVELAND, OH 44192-0002
25553522       +PEARL LAW OFFICES LLC,     9393 OLDE EIGHT ROAD,    NORTHFIELD, OH 44067-1953
25553523       +PSYCHOLOGICAL BEHAVIORAL CONSULTANTS,     25101 CHAGRIN BOULEVARD,    STE. 100,
                 BEACHWOOD, OH 44122-6042
25553524        QUEST DIAGNOSTICS,     875 GREENTREE ROAD,    4 PARKWAY CENTER,   PITTSBURGH, PA 15220-3610
25553526       +SCHEER, GREEN & BURKE,     1 SEAGATE,   STE. 640,    TOLEDO, OH 43604-4501
25553531       +UNIVERSITY HOSPITALS ST. JOHN MEDICAL CENTER,      29000 CENTBR RIDGE ROAD,
                 WESTLAICE, OH 44145-5219

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
ust            +E-mail/Text: ustpregion09.c1.ecf0usdoj.gov Oct 18 2018 22:54:51         Cynthia J. Thayer,
                 US Department of Justice,    201 Superior Avenue,     Suite 441,   Cleveland, OH 44114-1234
25553511       +EDI: CAPITALONE.COM Oct 19 2018 02:23:00       CAPITAL ONE BANK,    ATTN: BANKRUPTCY,
                 PO BOX 30285,    SALT LAKE CITY, UT 84130-0285
25553515       +EDI: FORD.COM Oct 19 2018 02:23:00       FORD CREDIT,    PO BOX 542000,    OMAHA, NE 68154-8000
25553517       +E-mail/Text: bankruptcyC~affglo.com Oct 18 2018 22:56:23       GLOBAL CREDIT COLLECTIONS,
                 5440 N. CUMBERLAND AVENUE,    STE. 300,    CHICAGO, IL 60656-1486
25553518       +Fs-mail/Text: mirandahallcspsh.com Oct 18 2018 22:58:42       HIGHLAND SPRINGS LLC,
                 4199 MILL POND DRIVE,    BEACHWOOD, OH 44122-5731
25553520        EDI: RESURGENT.COM Oct 19 2018 02:23:00       LVNV FUNDING LLC,    C/O RESURGENT CAPITAL SERVICES,
                 PO BOX 10587,    GREENVILLE, SC 29603-0587
25555105       +EDI: PRA.COM Oct 19 2018 02:23:00      PRA Receivables Management, LLC,      PO Box 41021,
                 Norfolk, VA 23541-1021
25553525        E-mail/Text:  bk~revenuegroup.com Oct 18  2018 22:57:43      REVENUE GROUP,
                 4780 HINCKLEY INDUSTRIAL PARKWAY,    STE. 200,    CLEVELAND, OH 44109
25553527        EDI: RMSC.COM Oct 19 2018 02:23:00      SYNCHRONY BANK/AMAZON,     PO BOX 105972,
                 ATLANTA, GA 30348-5972
25553529        EDI_ RMSC.COM Oct 19 2018 02:23:00      SYNCHRONY BANK/LENIN FURNITURE,      PO BOX 105972,
                 ATLANTA, GA 30348-5972
25553529       +EDI: W'TRRNBANK.COM Oct 19 2018 02:23:00      TD BANK USA/TARGET CREDIT,     PO BOX 673,
                 MINNEAPOLIS, MN 55440-0673
25553530        EDI: USBANKARS.COM Oct 19 2018 02:23:00       US BANK,    ATTN: BANKRUPTCY DEPARTMENT,
                 PO BOX 5229,    CINCINATTI, OH 45201-5229
25553532        EDI: ATFFC.COM Oct 19 2018 02:23:00     WELLS FARGO HM MORTGAG,     8480 STAGECOACH CIA,
                 FREDERICK, MD 21701
                                                                                                TOTAL: 13

              ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr*               +PRA Receivables Management, LLC,   PO Box 41021,   Norfolk, VA 23541-1021
                                                                                                                    TOTALS: 0, * 1, ## 0

Addresses marked '+' were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that T have cent the attached document to the above listed entities in the manner
sho~~n, and prepared the CertiTicate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtors) was furnished to all parties listed. This of~ciul court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary's privacy policies.
Date: Oct 20, 2018                                            Signature: /slJoseph Speetjens




   Electronically Filed 10/22/2019 19:52 / / CV 19 923718 /Confirmation Nbr. 1849079 / CLSLP

                                                                   Group Exhbit A, Page 4
         18-14232-aih          Doc 12        FILED 10/20/18            ENTERED 10/21/18 00:21:29                    Page 1of 4
             Case: 1:19-cv-02725-JG Doc #: 1-1 Filed: 11/20/19 17 of 22. PageID #: 21




District/off: 0647-1              User: admin                     Page 2 of 2                 Date Rcvd: Oct 18, 2018
                                  Form ID: 318                    Total Noticed: 27




                                  CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email)
system on October 17, 2018 at the address es) listed below:
              Patrick D. Miller   on behalf of Debtor Joseph W. Wagner pmiller~~lawlh.com, lsekanic«lawlh.com,
               pmiller@ecf.courtdrive.com
              Virgil E. Brown, Jr.   virgilc~vebtrustee.com, vbrownjrc~ecf.epigsystems.com
                                                                                            TOTAL: 2




  Electronically Fited 10/22/2019 19:52 / J CV 19 923718 /Confirmation Nbr. 1849079 / CLSLP

                                                            Group Exhbit A, Page 5
       18-14232-aih        Doc 12       FILED 10/20/18         ENTERED 10/21/18 00:21:29         Page 2 of 4
               Case: 1:19-cv-02725-JG Doc #: 1-1 Filed: 11/20/19 18 of 22. PageID #: 22



   Debtor 1             Joseph W. Wagner                                             Social Security number or ITIN   xux-xx-7570
                        First Name   Middle Name    Last Name                        EIN       -
  Debtor 2                                                                           Social Security number or ITIN
                        First Name   Middle Name    Last Name
  (Spouse, if filing)
                                                                                     EIN       -
  United States Bankruptcy Court Northern District of Ohio

  Case number: 18-14232-aih




  Order of Discharge                                                                                                          12/15


  IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

            Joseph W. Wagner


            10/17/18                                                         By the court: ARTHUR I HARRIS
                                                                                           United States Bankruptcy Judge


 Explanation of Bankruptcy Discharge in a Chapter 7 Case

 This order does not close or dismiss the case,                              This order does not prevent debtors from paying
 and it does not determine how much money, if                                any debt voluntarily or from paying reaffirmed
 any, the trustee will pay creditors.                                        debts according to the reaffirmation agreement.
                                                                             11 U.S.C. § 524(c), (f).
 Creditors cannot collect discharged debts
 This order means that no one may make any                                   Most debts are discharged
 attempt to collect a discharged debt from the                               Most debts are covered by the discharge, but not
 debtors personally. For example, creditors                                  all. Generally, a discharge removes the debtors'
 cannot sue, garnish wages, assert a deficiency,                             personal liability for debts owed before the
 or otherwise try to collect from the debtors                                debtors' bankruptcy case was filed.
 personally on discharged debts. Creditors cannot
 contact the debtors by mail, phone, or otherwise                            Also, if this case began under a different chapter
 in any attempt to collect the debt personally.                              of the Bankruptcy Code and was later converted
 Creditors who violate this order can be required                            to chapter 7, debts owed before the conversion
 to pay debtors damages and attorney's fees.                                 are discharged.
 However, a creditor with a lien may enforce a                               In a case involving community property: Special
 claim against the debtors' property subject to that                         rules protect certain community property owned
 lien unless the lien was avoided or eliminated.                             by the debtor's spouse, even if that spouse did
 For example, a creditor may have the right to                               not file a bankruptcy case.
 foreclose a home mortgage or repossess an
 automobile.

                                                                                           For more information, see page 2 >




 Official Form 318                                              Order of Discharge                               page 1

Electronically Filed 10/22/2019 19:52 / / CV 19 923718 /Confirmation Nbr. 1849079 / CLSLP

                                                                      Group Exhbit A, Page 6
      18-14232-aih               Doc 12            FILED 10/20/18        ENTERED 10/21/18 00:21:29              Page 3 of 4
            Case: 1:19-cv-02725-JG Doc #: 1-1 Filed: 11/20/19 19 of 22. PageID #: 23




  Some debts are not discharged                                   Also, debts covered by a valid reaffirmation
  Examples of debts that are not discharged are                   agreement are not discharged.

        ♦ debts that are domestic support                         In addition, this discharge does not stop
          obligations;                                            creditors from collecting from anyone else who is
                                                                  also liable on the debt, such as an insurance
                                                                  company or a person who cosigned or
        ♦ debts for most student loans;                           guaranteed a loan.


        ♦ debts for most taxes;
                                                                   This information is only a general summary
        ♦ debts that the bankruptcy court has                      of the bankruptcy discharge; some
          decided or will decide are not discharged                exceptions exist. Because the law is
          in this bankruptcy case;                                 complicated, you should consult an
                                                                   attorney to determine the exact effect of the
                                                                   discharge in this case.
        ♦ debts for most fines, penalties,
          forfeitures, or criminal restitution
          obligations;

        ♦ some debts which the debtors did not
          properly list;

       ♦ debts for certain types of loans owed to
         pension, profit sharing, stock bonus, or
         retirement plans; and

       ♦ debts for death or personal injury caused
         by operating a vehicle while intoxicated.




 Official Form 318                               Order of Discharge                               page 2
Electronically Filed 10/22/2019 19:52 / / CV 19 923718 /Confirmation Nbr. 1849079 / CLSLP

                                                          Group Exhbit A, Page 7
     18-14232-aih        Doc 12       FILED 10/20/18         ENTERED 10/21/18 00:21:29           Page 4 of 4
                Case: 1:19-cv-02725-JG Doc #: 1-1 Filed: 11/20/19 20 of 22. PageID #: 24

                 P.O. Box 105314
                 Atlanta GA 30348
                                                                                                 August 21, 2019


                                                                           EgviFax
                                                                              To Start An Investigation, Please Visit Us At:
                                                                           .~ www.investigate.equifax.com



~
~~
~
                 000001073 FFECI1908211929550000 01 000000
                 002732690-1860
                 JOSEPH W WAGNER
                 4466 AZALEA LN
                 NORTH OLMSTED, OH 44070-2447




     Electronically Filed 10/22/2019 19:52 / / CV 19 923718 /Confirmation Nbr. 1849079 / CLSLP

                                                               P~~~oT24— ~~_ ~J~33084 2 ~P -00~7~69D- 1 60 - 3892 - ASD
                                     Case: 1:19-cv-02725-JG Doc #: 1-1 Filed: 11/20/19 21 of 22. PageID #: 25



                                i:     _ —   _                _ l 7t'14uirl~ Date(sl                      _:                               > :       ~
 ComosnY t~farrr}e~on      _




AR-Fortiva                                                       11!2012018                                                                 •V
   5 GbNCOURSE PKWY STE 400 ATLANTA, GA 30326-9114

                                                                                                                                                 n


                                                                                                                                           ri~.1

                                                                                                                                      ~~
                                                                                                                                      J
                                                                                                                                      J
                                                                                                                                      U
                                                                                                                                      rn

                                                                                                                                     '0~ W
                                                                                                                                     I~

                                                                                                                                       O
                                                                                                                                      C~


                                                                                                                                      ti
                                                                                                                                      M
                                                                                                                                      N
                                                                                                                                      ~~


                                                                                                                                      U

                                                                                                                                      N

                                                                                                                                      m

                                                                                                                                       m
                                                                                                                                      O
                                                                                                                                      N
                                                                                                                                      N
                                                                                                                                      N
                                                                                                                                      O

                                                                                                                                       N
                                                                                                                                       LL
                                                                                                                                       T
                                                                                                                                       N
                                                                                                                                       U
                                                                                                                                       C
                                                                                                                                       O
                                                                                                                                       U
                                                                                                                                       N
                                                                                                                                       W


""' End of Credit Fle ""                                                 Page 19 of 24                92330841223PD-~02732690- 1860 - 3892 • ASD
 SUMMONS INA CIVILACTION
               Case: 1:19-cv-02725-JG Doc #: 1-1
                            COURT OF COMMON      Filed:
                                              PLEAS,    11/20/19COUNTY
                                                     CUYAIIOGA   22 of 22. PageID
                                                                        JUSTICE   #: 26
                                                                                CENTER
                                                                                                 CLEVELAND, OHIO 44113
                 CASE NO.                                   SU]YIMONS NO.
                CV19923718               D1 FX                40129563                                          Role 4 (B) Qhio

                                                                                                               Rules of Civil
                                                                                                               Procedure
                                JOSEPH W. WAGNER                    PLAINTIFF
                                      VS
                                                                                                              SUMMONS
                ATLANTICUS HOLDINGS CORPORATION                     DEFENDANT




          ATLANTICUS HOLDINGS CORPORATIGN                                             You have been named defendant in a sums
          C/O CORPORATION SERVICE COMPANY, S/A                                      complaint (ct~py attached hereto) filed in Cuyahoga
          40 TECHNOLOGY PARKWAY S6UTH                                               County Court of Common fleas, Cuyahoga County
          SUITE 300                                                                .Justice Center, Cleveland, Ohio 44ll3, by the
                                                                                    plaintilT named herein.
          NORCRO55 GA 30092
                                                                                     Yiiu are hereby snmmoued and required Yo answer
                                                                                   the complaint within 28 days after service of this
                     Said answer is required to lxc served on:                     summons upon you, exclusive of the day of service.

                                                                                    Said answer is required Co ~e served on Plaintiff's
          Pl:u~tifl"s A4orney                                                      Attorney (Address denoted by arrow at left.)

          PATRICK D MILLER                                                          Your ans~vermust also be filed with the court
          2012 WEST 25TH STREET, SUITE 701                                         within 3 days after service of said answer on
                                                                                   plaintiff's attnrncy.
          CLEVELAND, OH 44113-0000
                                                                                     If you fail to do so, judgment Uy default will be
                                                                                   rendered against you. for the relief demanded in the
                                                                                   complaint.

                   Case has been assigned to JudKc:

          CASSANDRA COLLIER—WILLIAMS
          Do not coniact judge. Judge's came is given for
          attorney's reference only.

                                                                           NAILAH K. BYRD
                                                                        Clerk of il~e Court of Com~uon Plus


                    DATE SENT
           Oct 23, 2019                              By
                                                                     Deputy


             COMPLAINT FILED           10 / 2 2 / 2 019




CMSN130
